Territory of Michigan Supreme Court.—■

Gabriel Richard Louis Beaufait Charles Rivard & Antoine Dequindre adsm Francis Labardie

And the said Gabriel Richard, Louis Beaufait, - var-4 and Antoine Dequindre, Defendants in this case by A. G. Whitney their attorney come and defend the wrong and Injury when &c, and Crave oyer of the said Suposed writing obligatory in the declaration mentioned and it is read to them in these words, to wit, “Know all men by these “presents that we Gabriel Richard Louis Beaufait, Charles Rivard, and Antoine “Dequindre Residents in the County of Wayne in the Territory of Michigan are “held and firmly bound unto Francis Labardie of the County of Macomb in said “Territory, in the sum of two thousand three hundred and three dollars and twenty “five cents, lawful money of the United States of America, to be paid to the said Fran“cis Labardie his Executors, administrators and assigns, and for the same payment “to be well and truly made, we bind ourselves jointly and Severally, and our and “Each of our heirs, executors and administrators firmly by these presents. Sealed “with our Seals, and dated at the City of Detroit, On the twelfth day of October in “the year of Our Lord One thousand Eight hundred and twenty four”.
They also Crave oyer of the Condition of the said Bond and it is read to them in these words, to wit, “The Condition of this obligation is Such that if the above “bounden Gabriel Richard who is now in the Custody of Austin E. Wing, Sherif of “the said County of Wayne by virtue of a writ of Capias ad Satisfaciendum, to the “Said Sheriff of the County of Wayne aforesaid directed, issued out of the supreme “Court of the Territory aforesaid, at the suit of the said Francis Labardie On the “twenty first day of September last 1824 to Satisfy the Said Francis Labardie the “sum of Eleven hundred and sixteen dollars damages and thirty five dollars and “Sixty two and half cents Costs, as is therein mentioned, Now if the said Gabriel “Richard Shall Remain a true and faithful Prisoner and Shall not at any time, or “in any wise escape or go without the limits of the Prison, in and for the County of “Wayne, aforesaid as the same now are fixed and Established by Statute, until discharged by due course of Law, then this obligation is to be null and void, otherwise “to remain in full force and virtue.—
“In witness whereof we have hereunto set our hands & and affixed our Seals the “day and year first above written.”
“Signed Seald and Deliverd” “Gabriel Richard (L S)
“in the presence of” “Louis beufait (L S)
“Augustin Bartlette” “Charles Rivard (L S)
“G. J. Leet” “Antoine Dequindre (L S)
“Louis Beaufait, Charles Rivard and Antoine Dequindre are good for the amount “of the within bond, Detroit 12. Octr 1824.”
“James Abbot Justice of the peace”
“Thomas Rowland Justice of the peace”
which being read and heard the said Defendants Say that the Said Supposed writing obligatory is not their deed and of this they put themselves upon the Country. &c.
*465And for a further plea in this behalf the said Defendants by leave of the Court &c Say that the said Francis Labardie the PlaintifF in this Cause, ought not to have or maintain his action thereof against them because they Say, that they do not owe the said Sums of money in the said Declaration mentioned, or any part thereof in manner and form as the said Plaintiff hath above thereof Complained against them of this they put themselves upon the Country &c
And for a further plea in this behalf the said Defendants by leave of the Court &c, Say that the said Plaintiff ought not to have or maintain his said action thereof against them, because they say that the said Gabriel Richard did at all times, after the making of the said writing obligatory and the condition thereof, well and truly observe, perform and keep all and singular, the articles, Clauses, conditions and agreements, in the said condition of the said writing obligatory specified, comprised and mentiond in all things therein contained on his part and behalf to be performed fulfilled and kept according to the tenor and effect, true intent and meaning of the said condition of the said writing obligatory. And this they are ready to verify, wherefore they pray Judgment if the said Plaintiff ought to have or maintain his said action thereof against them.&c
And for a further plea in this behalf, the said Defendants, by leave of the Court &c, say, that the said Plaintiff ought not to have or maintain his action thereof against them, because they Say, that the said Gabriel Richard, did, at all times after the making of the said writing obligatory and the condition thereof, remain a true and faithful prisoner of the prison in and for the county of Wayne aforesaid as the limits thereof were fixed and Established, and did not in any wise make any escape therefrom, nor go out of and beyond the bonds thereof contrary to the force and effect of the said writing obligatory and the said Condition thereof and this they are ready to verify, wherefore they pray Judgment, if the said Plaintiffs ought to have or maintain his said action thereof against them.
And for a further plea in this behalf, the said defendants by leave of the Court &c, Say, that the Said Plaintiff ought not to have or maintain his action thereof against them because they Say, that after the said first day of March in the year Eighteen hundred and twenty five the day of the supposed Escape in the said declaration mentioned and before the commencement of this action by the Said Plaintiff, against defendants to wit on the second day of April in the year A D. Eighteen hundred and twenty five, the said Gabriel Richard voluntarily returned within the limits of the said Prison in and for the said County of Wayne aforesaid and has ever Since that time remained and Continuued in all respects a true and faithful prisoner within the limits aforesaid according to the form and Effect true intent and meaning of the said writing obligatory and the Condition thereof; and this they are ready to verify; Wherefore they pray Judgment if the Said plaintiff ought to have or maintain his action thereof against them &c—
And for a further plea in this behalf the said Defendants by leave of the Court &c, say that the said Plaintiff ought not to have or maintain his said action thereof against them, because they Say, that, at the time of the making of the said writing obligatory, to wit on the twelfth day of October A D. Eighteen hundred and twenty four; there was not any statute of this Territory that fixed and Established the limits of the prison in and for the County of Wayne, that the sheriff of the said County took the said Bond or writing obligatory in the Said Declaration mentioned, of the Said defendants, under colour of his office as Sheriff of Said County, and not otherwise; and the said Defendants in fact Say that the said Supposed writing obligatory so brought into court is void in Law: and this they are ready to verify, where*466fore they pray Judgment of the Court, if the Said Plaintiff ought to have or maintain his action thereof against them. &c.
And for a further plea in this behalf, the said Defendants by leave of the Court &c, say that the said plaintiff ought not to have or maintain his action thereof against them, because they say that the said Gabriel Richard previous to the issuing of the Execution, and previous to the time of Making the said writing obligatory in the said Declaration mentioned, the said Gabriel Richard was Elected by the good people of this Territory to serve them as their Delegate in the Congress of the United States of America, and that the said Gabriel Richard, in the performance of his duty, as such Delegate, to the good people of the United States and of this Territory, was, on the said first day of March, A.D. Eighteen hundred and twenty five, the day of the alledged Escape of the said Gabriel Richard from the limits of the prison of Said County as aforesaid, in attendance, as Such delegate as aforesaid, in the Congress of the United States of America then, holding a Session and Sitting as such Congress at the Capitol in the City of Washington, as well he might be, for the Causes aforesaid, and this they are ready to verify. Wherefore they pray Judgment if the said Plaintiff ought to have or maintain his aforesaid action thereof against them. &c.
And for a further plea in this behalf, the said Defendants by leave of the Court &c, Say that the Said Plaintiff ought not to have or maintain his action thereof against them, because they Say that, long before the time of the Rendition of the Judgment and of the issuing of the Execution, and of the arrest of the said Gabriel Richard thereon, as in Said Declaration mentioned, and before the making of the said Supposed writing obligatory, as Set forth in Said Declaration, to wit, in the month of September A D. Eighteen hundred and twenty three, the said Gabriel Richard was Elected in pursuance of the Laws of the United States and of this Territory, by the good people of this Territory, to serve them as their delegate, for the term of two years from the time of his said Election, in the Congress of the United States, and at the session of the said Congress commenced on the 6th day of Decem-ber A D. Eighteen hundred and twenty three, in Complyanc with his duty to the good people of the Said United States and of this Territory did take his seat and attend in Congress, as Such delegate during the Said Session of the said Congress; all which was well known to the Said Plaintiff in Said declaration named, and further that on the twenty first day of September the said Gabriel Richard was arrested by the said Sheriff of the Said County of Wayne on an Execution as Set forth in Said declaration, and Committed to the prison of the County of Wayne in Close custody, where the Said Gabriel Richard remained a prisoner in Close Custody in the said Jail untill the twelfth day of October following in the same year, when the Said defendants, for the purpose of Releasing the Said Gabriel Richard from Close Custody, within the walls of the said prison, that he might thereby be in a condition to perform the duty he, as such delegate, owed to the good people of the said United States, and of this Territory by taking his Seat in, and attending, as Such delegate at, the the session of the Congress of the United States to be held in the then following month of December of the said year Eighteen hundred and twenty four, did make the Said Supposed writing obligatory, and deliver the Same to the said Austin E. Wing, Sheriff and Jailor of the prison in and for the said County of Wayne, whereby, for the cause aforesaid, the Gabriel Richard was released by the Said Sheriff and Jailor as aforesaid, from Close Custody as a prisoner of the said Jail; and the said Defendants further say, that the session of the Congress of the United States in the year A.D. Eighteen hundred and twenty four, Commenced its Session *467on the fourth day of December, and that the said Gabriel Richard in Complyance with his duty to the good people of the United States and of this Territory, as Such delegate as aforesaid, did, within a reasonable time, before the Commencement of the said last mentioned Session of the said Congress, to wit, on the fifth day of November A D. Eighteen hundred and twenty four, set out from the City of Detroit and travel with all Convenient dilligence to the City of Washington to take his Seat in, and attend the said Session of of Congress as Such delegate for the good people of this Territory; and these defendants aver that the time, to wit from the said fifth day of November, aforesaid to the said day of the commencement of the said Session of Congress is a reasonable time, and no more, for the said Gabriel Richard as Such delegate as aforesaid to travel from the City of Detroit, to the City of Washington. And the Said Defendants further in fact Say, that on the Said first day of March A D Eighteen hundred and twenty five, the day mentioned in the said declaration as the day on which the said Supposed Escape from the said limits of the Said County of Wayne was made, by the said Gabriel Richard, and on which it is alledged in the said declaration that the said Gabriel Richard did not Remain a true and faithful prisoner as aforesaid, the said Gabriel Richard was in attendance in the said Congress of the United States, in pursuance of his duty, to the good people of the said United States and of this Territory as well he might be, for the causes aforesaid. And these defendants further in fact say, that the said last mentioned Session of Congress Closed on the third day of March of the year Eighteen hundred and twenty five; and that the said Gabriel Richard, within a Reasonable time, thereafter, to wit, on the seventh day of March A D. Eighteen hundred and twenty five Set out from the City of Washington and travelled with with all Convenient dilli-gence, as Such delegate, to the Said County of Wayne, and arrived and returned voluntarily within the aforesaid limits of the prison in and for the County of Wayne, on the Second day of April A D Eighteen hundred and twenty five and before the time of the Suing out of the Summons and the time of the Commencement of this action by the said Plaintiff against these defendants. And these Defendants aver that the time, to wit, from the said Seventh day of March A.D. Eighteen hundred and twenty five to the second day of April of the Same year, the day on which the said Gabriel Richard voluntarily Returned within the said limits of the said Prison in and for the County of Wayne is a reasonable time, and no more for the Said Gabriel Richard as Such delegate as aforesaid, to travel from the City of Washington and return within the said limits of the Said prison of the said County of Wayne: And these defendants further in fact Say, that the said Gabriel Richard, from the said Second day of April A D. Eighteen hundred and twenty five, the day on which he voluntarily returned within the said limits aforesaid, has ever Since Continued and remained a true and faithful prisoner within the said limits and has not at any time Since, or in any wise Escaped or gone out of the limits of the prison in and for Said County of Wayne aforesaid as the Same were then fixed and Established by Statute according to the tenor and Effect true intent and meaning of the said Condition of the said writing obligatory.— And this they are ready to verify Wherefore they pray Judgment, if the said Plaintiff ought to have or maintain his action thereof against them, &c—
A. G. Whitney.
Atty for Defendants
Sup: Court, to wit,
Gabriel Richard, Louis Beaufait and Antoine Dequindre put in their place A. G. Whitney their attorney at the suit of Francis Labardie in the plea aforesaid.
*468And the Said Defendants by their attorney aforesaid, now come into Court here and make Suggestion to the Court here of the death of Fran?is Rivard One of the Joint defendants to this action and gives the Court to be informed that the death of the said Francis happened before the Rule day for filing any pleading in this case by either Plaintiff or Defendant, and before the return of process in this Case. [Marginal notation:] Died on the 15th October.